IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-41207
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOSE TRINIDAD PATINO-LULE,

                                         Defendant-Appellant.


                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. B-99-CR-223-1
                       --------------------
                          August 22, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     Jose Trinidad Patino-Lule appeals his conviction for illegal

reentry after deportation pursuant to 8 U.S.C. § 1326(a) and

(b)(2).   Patino alleges that his underlying deportation

proceeding violated his Fifth Amendment right to due process.

     Patino concedes that his argument is foreclosed by our

decision in United States v. Benitez-Villafuerte, 186 F.3d 651

(5th Cir. 1999), cert. denied, 120 S. Ct. 838 (2000), but that he




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
raises it in order to preserve it for Supreme Court review.   The

judgment of the district court is AFFIRMED.